ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2019-01-24_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                          ORDONNANCE DU 24 JANVIER 2019




                                   2019
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                             ORDER OF 24 JANUARY 2019




2 CIJ1157.indb 1                                             9/05/19 14:20

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                            ordonnance du 24 janvier 2019, C.I.J. Recueil 2019, p. 3




                                                Official citation:
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                              Order of 24 January 2019, I.C.J. Reports 2019, p. 3




                                                                                1157
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157359-6




2 CIJ1157.indb 2                                                                            9/05/19 14:20

                                                 24 JANVIER 2019

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                24 JANUARY 2019

                                                       ORDER




2 CIJ1157.indb 3                                                   9/05/19 14:20

                    3 	




                                   COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2019
        2019
      24 janvier
     Rôle général                                 24 janvier 2019
       no 163

                          IMMUNITÉS ET PROCÉDURES PÉNALES
                                    (GUINÉE ÉQUATORIALE c. FRANCE)




                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu­
                                tinde, MM. Crawford, Gevorgian, Salam, Iwasawa, juges ;
                                M. Couvreur, greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                    graphe 2, 48 et 49 de son Règlement,
                       Vu la requête enregistrée au Greffe de la Cour le 13 juin 2016, par
                    laquelle la République de Guinée équatoriale (­ci-après la « Guinée équa-
                    toriale ») a introduit une instance contre la République française (­ci-après
                    la « France ») au sujet d’un différend ayant trait à « l’immunité de juridic-
                    tion pénale du second vice-­président de la République de Guinée équato-
                    riale chargé de la défense et de la sécurité de l’Etat [M. Teodoro Nguema
                    Obiang Mangue], ainsi qu[’au] statut juridique de l’immeuble qui abrite
                    l’ambassade de Guinée équatoriale en France, tant comme locaux de la
                    mission diplomatique que comme propriété de l’Etat »,
                       Vu l’ordonnance en date du 1er juillet 2016, par laquelle la Cour a fixé
                    au 3 janvier 2017 et au 3 juillet 2017, respectivement, les dates d’expira-
                    tion des délais pour le dépôt d’un mémoire de la Guinée équatoriale et
                    d’un contre-­mémoire de la France,

                    4




2 CIJ1157.indb 4                                                                                    9/05/19 14:20

                   4 	    immunités et procédures pénales (ordonnance 24 I 19)

                      Vu le mémoire de la Guinée équatoriale déposé dans le délai ainsi pres-
                   crit,
                      Vu les exceptions préliminaires d’incompétence de la Cour soulevées
                   par la France le 31 mars 2017, dans le délai fixé au paragraphe 1 de l’ar-
                   ticle 79 du Règlement,
                      Vu l’ordonnance en date du 5 avril 2017, par laquelle la Cour a constaté
                   qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règlement
                   la procédure sur le fond était suspendue,
                      Vu l’arrêt en date du 6 juin 2018, par lequel la Cour a déclaré qu’elle
                   avait compétence, sur la base du protocole de signature facultative à la
                   convention de Vienne sur les relations diplomatiques concernant le règle-
                   ment obligatoire des différends, pour se prononcer sur la requête déposée
                   par la Guinée équatoriale le 13 juin 2016, en ce qu’elle a trait au statut de
                   l’immeuble sis au 42 avenue Foch à Paris en tant que locaux de la mis-
                   sion, et que ce volet de la requête était recevable,
                      Vu l’ordonnance du 6 juin 2018, par laquelle la Cour a fixé au
                   6 décembre 2018 la date d’expiration du délai pour le dépôt du contre-­
                   mémoire de la France,
                      Vu le contre-­mémoire de la France déposé dans le délai ainsi fixé ;

                      Considérant que, lors d’une réunion que le président de la Cour a tenue
                   avec les agents des Parties le 17 janvier 2019, l’agent de la Guinée équato-
                   riale, se référant au contre-­mémoire de la France et notamment aux argu-
                   ments qui y sont avancés concernant l’abus de droit qu’aurait commis la
                   Guinée équatoriale et certaines incohérences relevées dans son mémoire,
                   a indiqué que son gouvernement souhaitait avoir la possibilité de répondre
                   auxdits arguments dans une réplique et de présenter de nouveaux docu-
                   ments à l’appui de sa thèse ; que l’agent de la Guinée équatoriale a solli-
                   cité en outre un délai de six mois pour la préparation de la réplique de son
                   gouvernement ; que l’agent de la France a déclaré que son gouvernement
                   ne jugeait pas nécessaire la tenue d’un second tour de procédure écrite,
                   d’autant que la portée de l’affaire avait été restreinte aux termes de l’arrêt
                   de la Cour du 6 juin 2018 sur les exceptions préliminaires et que la deman-
                   deresse avait déjà eu plusieurs occasions d’aborder les questions en litige
                   dans sa requête, son mémoire et ses observations sur les exceptions préli-
                   minaires soulevées par la France ; que l’agent de la France a ajouté que, si
                   la Cour décidait néanmoins d’inviter la demanderesse à présenter une
                   réplique et la défenderesse une duplique, son gouvernement proposait que
                   les Parties bénéficient chacune d’un délai de trois mois pour le dépôt de
                   leur pièce respective ; et considérant que l’agent de la Guinée équatoriale
                   a fait savoir que, si la Cour autorisait un second tour de procédure écrite,
                   son gouvernement était disposé à accepter les délais réduits proposés par
                   la France pour la préparation de la réplique de la demanderesse et de la
                   duplique de la défenderesse ;
                      Compte tenu des vues des Parties,

                   5




2 CIJ1157.indb 6                                                                                    9/05/19 14:20

                   5 	      immunités et procédures pénales (ordonnance 24 I 19)

                     Prescrit la présentation d’une réplique par la République de Gui-
                   née équatoriale et d’une duplique par la République française ;
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour la réplique de la République de Guinée équatoriale, le 24 avril
                   2019 ;
                     Pour la duplique de la République française, le 24 juillet 2019 ;
                       Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le vingt-­quatre janvier deux mille dix-neuf, en trois
                   exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République de
                   Guinée équatoriale et au Gouvernement de la République française.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                   6




2 CIJ1157.indb 8                                                                                    9/05/19 14:20

